Determination of the respondent Environmental Control Board dated March 16, 1994, finding that petitioners *366caused or permitted the presentation for disposal of asbestos containing waste that was not wetted down in a manner sufficient to prevent all visible emissions of asbestos dust into the air, and was contained in bags that had tears, in violation of Administrative Code of the City of New York § 16-117.1 (b) (1) and (2), and imposing fines of $16,000 each against petitioner Jack’s Insulation Contracting Corp., who removed the asbestos, and petitioner P & F Trucking, Inc., who transported the asbestos to the disposal site, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edith Miller, J.], entered November 4, 1994), dismissed, without costs.
Petitioners’ argument that the testimony of respondents’ witnesses reveals gaps in their work procedures suggesting that they confused petitioners’ bags of waste with those left by someone else at the disposal site raised an issue of credibility that is to be resolved by the Administrative Law Judge (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Once the credibility of respondents’ witnesses is accepted, the determination is clearly supported by substantial evidence. We have considered petitioners’ argument that the penalties were unlawful or an abuse of discretion and find it to be without merit. Concur—Murphy, P. J., Wallach, Kupferman, Ross and Williams, JJ.